Citation Nr: 0528466	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  93-27 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
encephalopathy.

2.  Entitlement to a compensable evaluation for scars as a 
residual of a shell fragment wound to the head and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service in the recognized guerrilla 
service from April 1945 to November 1945.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In March 2004, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reasons noted below, the Board again remands these claims 
to the RO via AMC.  


REMAND

The veteran claims that he is entitled to service connection 
for post-traumatic encephalopathy and a compensable 
evaluation for residual scars of a shell fragment wound to 
the head and neck.

In June 1991, the RO denied the claims at issue in this 
appeal.  The veteran subsequently appealed this rating 
decision, and in April 1996, the Board remanded the veteran's 
appeal to the RO for evidentiary development.  The Board 
requested the RO to obtain records from Dr. Lloren, which 
purportedly documented his treatment of the veteran for post-
traumatic encephalopathy, and to arrange for the veteran to 
be afforded orthopedic and neurology examinations.  The RO 
subsequently undertook development, but thereafter, again 
denied the claims on appeal. 

In July 1997, the Board affirmed the RO's denial.  The 
veteran appealed the Board's July 1997 decision to the United 
States Court of Appeals for Veterans Claims (Court) (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) and then filed a Motion for Reconsideration (motion) 
with the Board.  The Secretary of VA (Secretary) moved for a 
dismissal of the appeal, which the Court granted in October 
1997 on the basis that, given the pending motion, it had no 
jurisdiction to adjudicate the appeal.  The Board 
subsequently denied the veteran's motion and the veteran 
refiled an appeal to the Court.  

In March 1999, the Secretary and the appellant filed a Joint 
Motion to Vacate the July 1997 Board decision (joint motion).  
Therein, the parties averred that VA had only partially 
complied with the Board's April 1996 remand instructions by 
accepting a report of a VA examiner, which did not discuss 
the nature and extent of the veteran's shell fragment wound 
scars and might not have been based on a review of the claims 
file.  In April 1999, the Court granted the joint motion and 
remanded the matters to the Board, which in February 2000, 
remanded the matters to the RO for additional evidentiary 
development.

In its February 2000 remand, the Board requested the RO to 
undertake the following development: (1) obtain the names and 
addresses of all medical care providers, both VA and private, 
who have treated the veteran for encephalopathy and/or shell 
fragment wound scars of the head and neck since 1996; (2) 
arrange for the veteran to be afforded a VA neurologic 
examination for the purpose of determining whether post-
traumatic encephalopathy is present and, if so, whether the 
disability is related to the service-connected shell fragment 
wound of the head and neck; and (3) arrange for the veteran 
to be afforded a VA orthopedic examination for the purpose of 
determining the nature and extent of his service-connected 
shell fragment wound scars.

The Board is unclear whether the RO undertook the requested 
action because, in April 2003, the Board received the 
veteran's case from the RO and the record was incomplete.  An 
entire volume was missing from the claims file.  At the time, 
the record included documents reflecting that the Board and 
RO had corresponded regarding, and searched extensively at 
their respective facilities for, the missing volume; however, 
all efforts had failed.  Since the Board received the 
veteran's claims file in April 2003, it has been missing all 
documents dated between November 1, 1989, and June 2, 1997.

In a remand issued in March 2004, the Board explained the 
foregoing to the RO and indicated that, at the very least, 
the RO should obtain and associate with the claims file the 
following documents in an effort to reconstruct the missing 
volume: 
(1) all reports of VA neurology and orthopedic examinations 
conducted since April 1996; (2) Dr. Lloren's treatment 
records; (4) all notification letters VA has sent to the 
veteran since April 1996; and (5) all supplemental statements 
of the case (SSOC) VA has issued the veteran since April 
1996.  The Board emphasized to the RO that its efforts to 
obtain these records and any other pertinent Federal records 
must continue until such records are obtained or it becomes 
reasonably certain that they do not exist and any further 
effort to obtain them would be futile. 

In addition to requesting the RO to reconstruct the missing 
volume, the Board requested the RO to obtain from the veteran 
copies of all pertinent correspondence he had submitted to, 
and received from, the RO since November 1989.  As well, the 
Board requested the RO to advise the veteran to identify all 
pertinent treatment records, including those previously 
noted, any other lay statements or information crucial to his 
appeal, and all other evidence previously submitted, which 
was no longer of record.  The Board requested the RO to 
obtain copies of all identified evidence.

Thereafter, the RO only partially complied with the Board's 
March 2004 remand instructions by contacting the veteran by 
letter and requesting that he identify or submit directly to 
the RO all pertinent evidence in support of his appeal.  The 
RO made no effort to reconstruct the missing volume of the 
veteran's claims file by securing the evidence noted above.  
In light of this fact and to ensure the veteran due process 
of law, another remand is necessary so that the RO can 
complete the previously requested development.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with remand orders).

This case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that, during the process of 
his appeal, the volume of his claims file 
containing documents dated from 
November 1, 1989 to June 2, 1997 was 
misplaced.  The RO should explain to the 
veteran that it is in the process of 
reconstructing that volume of evidence 
and that it is crucial for the veteran to 
assist in such reconstruction by 
submitting copies of all evidence that 
might have been in that volume, including 
that which AMC noted in its March 2004 
letter to the veteran.

2.  The RO should then reconstruct the 
missing volume of the veteran's claims 
file by obtaining and associating with 
the claims file developmental assistance 
correspondence, requests for VA 
examinations, reports of VA examinations, 
VA inpatient and outpatient treatment 
records, Dr. Lloren's private treatment 
records, all pertinent, missing rating 
decisions and supplemental SOCs, and any 
evidence the veteran identifies on 
remand.  The RO should not terminate its 
efforts to obtain the records noted until 
they are part of the claims file or it 
becomes reasonably certain that such 
records do not exist and that further 
efforts to obtain them would be futile. 

3.  AMC should then readjudicate the 
veteran's claims.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, AMC should provide 
the veteran a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

